Exhibit 10.3

EXECUTION VERSION

FORBEARANCE

FORBEARANCE, dated as of November 30, 2016 (this “Agreement”), by and among
Memorial Production Partners LP., a Delaware limited partnership (the
“Partnership”), Memorial Production Finance Corporation, a Delaware corporation
(together with the Partnership, the “Issuers”), each of the undersigned entities
listed as guarantors (the “Guarantors” and, together with the Issuers, the “Note
Parties”), and each of the undersigned beneficial owners and/or investment
advisors or managers of discretionary accounts for the holders or beneficial
owners of the 2022 Notes (as defined below) (collectively, the “Holders”).

WHEREAS, the Issuers are the issuers under (i) that certain Indenture, dated as
of July 17, 2014, among the Issuers, the Guarantors and Wilmington Trust,
National Association, as successor trustee (the “Trustee”) (as amended, modified
or supplemented prior to the date hereof, the “2022 Indenture” and, the notes
issued thereunder, the “2022 Notes”) and (ii) that certain Indenture dated as of
April 17, 2013, among the Issuers, the Guarantors and Wilmington Trust, National
Association, as successor trustee (as amended, modified or supplemented to the
date hereof, the “2021 Indenture”, and the notes issued thereunder, the “2021
Notes”);

WHEREAS, the Issuers failed to make the interest payment due on November 1, 2016
on the 2021 Notes as required pursuant to the 2021 Indenture (the “November
Interest Payment”), and the default for 30 days in the payment when due of
interest on the 2021 Notes may constitute an Event of Default under the 2022
Indenture (such default, the “Cross Default”);

WHEREAS, upon the occurrence of an Event of Default and so long as such Event of
Default is continuing, the Trustee or the holders of at least twenty-five
percent (25%) in aggregate principal amount of the then outstanding 2022 Notes
may declare all of the 2022 Notes to be due and payable immediately, and
exercise all other rights and remedies available under the 2022 Indenture;

WHEREAS, the holders of a majority in aggregate principal amount of the then
outstanding 2022 Notes may, by written notice to the Trustee, rescind an
acceleration if the rescission would not conflict with any judgment or decree;

WHEREAS, the Holders collectively hold a majority in aggregate principal amount
of the 2022 Notes outstanding, and have formed an ad hoc group (the “Ad Hoc
Group”) for the purposes of entering into restructuring discussions with the
Note Parties;

WHEREAS, the Note Parties have requested that the Holders, and the Holders have
agreed to, subject to the terms and conditions set forth herein, temporarily
forbear from accelerating the 2022 Notes or directing the Trustee to accelerate
the 2022 Notes with respect to the Cross Default in order to permit the Note
Parties to continue discussions regarding a restructuring transaction; and

WHEREAS, terms used but not otherwise defined herein shall have the meanings
given to them in the 2022 Indenture.

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:



--------------------------------------------------------------------------------

Section 1. Forbearance.

(a) Subject to the satisfaction of the conditions precedent set forth in
Section 3 below and the continued satisfaction of the conditions set forth in
Section 4 below, respectively, as of the date hereof, each Holder hereby agrees
that during the period beginning on the date hereof and ending on the
Forbearance Termination Date (the “Forbearance Period”), it will not enforce, or
otherwise take any action to direct enforcement of, any of the rights and
remedies available to the Holders (or any registered Holders of Notes) or the
Trustee under the 2022 Indenture or the 2022 Notes or otherwise, including,
without limitation, any action to accelerate, or join in any request for
acceleration of, the 2022 Notes (“Remedial Action”) under the 2022 Indenture or
the 2022 Notes, solely with respect to the Cross Default (such forbearance, the
“Forbearance”). As used herein, “Forbearance Termination Date” means the
earliest to occur of (a) 11:59 p.m. (New York City time) on December 7, 2016,
(b) the occurrence of any Event of Default other than the Cross Default and
(c) two (2) calendar days following written notice from any Holder of any breach
by any Note Party of any of the conditions or agreements provided in this
Agreement (which breach remains uncured during such period).

(b) This Agreement shall in no way be construed to preclude any Holder from
acquiring or selling 2022 Notes to the extent permitted by applicable law.
However, such Holder shall, automatically and without further action, remain
subject to this Agreement with respect to any 2022 Notes so acquired. The
foregoing forbearances shall not be construed to impair the ability of the
Holders or the Trustee to exercise any rights or remedies under the 2022
Indenture or take any Remedial Action (x) at any time after the Forbearance
Period or (y) during the Forbearance Period, for Defaults or Events of Default
other than the Cross Default, and, except as provided herein, nothing shall
restrict, impair or otherwise affect the exercise of the Holders’ or the
Trustee’s rights under this Agreement, the 2022 Indenture or the 2022 Notes.

(c) With respect to the Forbearance, each Holder’s agreements, as provided
herein, shall immediately terminate without requirement for any notice, demand
or presentment of any kind on the Forbearance Termination Date, and the Note
Parties at that time shall be obligated to comply with and perform all terms,
conditions and provisions of the 2022 Indenture and the 2022 Notes without
giving effect to the Forbearance, and the Trustee and the Holders may at any
time thereafter proceed to exercise any and all of their rights and remedies,
including, without limitation, their rights and remedies in connection with the
Cross Default and any other Defaults or Events of Default under the 2022
Indenture or rights under this Agreement, to the extent continuing.

(d) The Holders hereby request that during the Forbearance Period Trustee not
take, and direct the Trustee not to take any Remedial Action solely with respect
to the Cross Default. The Parties hereto agree that this Agreement may be
delivered to the Trustee on any date during the Forbearance Period as a
direction contemplated by Sections 6.05 or 6.06 of the Indenture, and that the
Holders shall, upon request from the Issuers, provide such further direction to
the Trustee as may be necessary to effectuate the intent of the foregoing. In
the event that any Person takes any action to declare all of the 2022 Notes
immediately due and payable pursuant to Section 6.02 of the 2022 Indenture
during the Forbearance Period solely due to the Cross Default, the Holders agree
to, by written notice to the Trustee, rescind and cancel such acceleration to
the fullest extent permitted under the 2022 Indenture.

 

2



--------------------------------------------------------------------------------

Section 2. Representations and Warranties.

By its execution of this Agreement, each Note Party hereby represents and
warrants to the Holders that:

(a) Each Note Party has duly executed and delivered this Agreement, and this
Agreement constitutes the legal, valid and binding obligation of each Note Party
enforceable against it in accordance with its terms, except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law); and

(b) Neither the execution, delivery or performance by any Note Party of this
Agreement, nor compliance by it with the terms and provisions thereof, (i) will
contravene any provision of applicable law, (ii) will conflict with or result in
any breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
any Note Party or any of its Subsidiaries pursuant to the terms of any
indenture, mortgage, deed of trust, credit agreement or loan agreement, or any
other material agreement, contract or instrument, in each case to which any Note
Party or any of its Subsidiaries is a party or by which it or any its property
or assets is bound or to which it may be subject, or (iii) will violate any
provision of the certificate or articles of incorporation, certificate of
formation, limited liability company agreement, limited partnership agreement or
by-laws (or equivalent constitutional, organizational and/or formation
documents), as applicable, of any Note Party.

Section 3. Conditions Precedent. The effectiveness of this Agreement and the
obligations of the Holders hereunder are subject to the satisfaction, or waiver
by the Holders, of the following conditions (the date upon which all such
conditions are met, the “Forbearance Effective Date”):

(a) Counterparts. The execution of this Agreement by each Note Party and Holders
constituting 69% of the outstanding 2022 Notes as of the date hereof.

(b) No Default. No Default or Event of Default other than the Cross Default
shall have occurred and be continuing as of the date the condition set forth in
Section 3(a) is satisfied.

(c) Professional Fees. All fees and expenses incurred and invoiced prior to the
Forbearance Effective Date due and owing to Davis Polk & Wardwell LLP or Miller
Buckfire & Co., LLC, as advisors to the Ad Hoc Group, shall have been paid or
reimbursed by the Note Parties.

Section 4. Forbearance Continuing Conditions. The continued satisfaction of each
of the following shall be a condition to the Forbearance:

(a) No voluntary petition for relief under any Bankruptcy Law is filed by any
Note Party; and

(b) No involuntary petition for relief under any Bankruptcy Law is filed against
the Issuer or any Note Party that would constitute a Significant Subsidiary.

Section 5. Representation of the Holders. Each Holder severally (but not
jointly) represents that, as of the date hereof, it is the beneficial owner
and/or investment advisor or manager of discretionary accounts for the holders
or beneficial owners of the aggregate principal amount of the 2022 Notes set
forth on the signature page hereof beneath its name, and has all necessary power
and authority to enter into this Agreement, grant the Forbearance with respect
to such Notes and perform its obligations hereunder.

 

3



--------------------------------------------------------------------------------

Section 6. Confidentiality. Each of the Note Parties shall not disclose to any
person or entity the Holders’ holdings set forth on their respective signature
pages to this Agreement or otherwise disclose the Holders’ holdings information
(collectively, the “Holder Information”) except: (1) in any legal proceeding
relating to this Agreement; provided that the relevant Note Party shall use its
reasonable best efforts to maintain the confidentiality of such Holder
Information in the context of any such proceeding; (2) to the extent required by
law; and (3) in response to a subpoena, discovery request, or a request from a
government agency, regulatory authority or securities exchange for information
regarding Holder Information or the information contained therein; provided,
however, that each of the Note Parties will, to the extent permitted by
applicable law or regulation, provide any such Holder with prompt written notice
of any such request or requirement so that such Holder may seek, at the Note
Parties’ expense, a protective order or other appropriate remedy and each Note
Party will fully cooperate with such Holder’s efforts to obtain same.
Notwithstanding anything to the contrary in this Section 6, the Note Parties
may: (i) disclose the aggregate principal amount of Notes held by the Holders
executing this Agreement, taken as a whole; and (ii) to effectuate and evidence
the direction to the Trustee contained herein, at any time, and from time to
time, during the Forbearance Period, provide the Trustee with an executed copy
of this Agreement that includes the individual signature pages of each of the
Holders.

Section 7. Notice of Default. The Note Parties shall provide notice to the
Holders, through Davis Polk & Wardwell LLP, as soon as possible, but in any
event within one (1) Business Day, of the occurrence of any breach of this
agreement or additional Default or Event of Default, which notice shall state
that such event occurred and set forth, in reasonable detail, the facts and
circumstances that gave rise to such event. Such notice shall be delivered by
electronic mail to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Attn: Lawrence E. Wieman (lawrence.wieman@davispolk.com), Brian M.

Resnick (brian.resnick@davispolk.com) and

Angela M. Libby (angela.libby@davispolk.com)

Section 8. Effect on the 2022 Indenture. Except as expressly set forth herein,
this Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Holders or the
Trustee under the 2022 Indenture or the 2022 Notes, and shall not, except as
expressly set forth herein, alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the 2022
Indenture or the 2022 Notes or any other provision of the 2022 Indenture or the
2022 Notes, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.

Section 9. Payment of Expenses. The Note Parties agree to pay all reasonable and
documented fees and expenses incurred by the Ad Hoc Group, and expenses of their
respective legal and financial advisors, but no more than one legal counsel,
which shall be Davis Polk & Wardwell LLP, one local counsel (if necessary), and
one financial advisor, which shall be Miller Buckfire & Co., LLC, and in each
case subject to and in accordance with the terms and conditions of any separate
engagement or similar letter with any such advisor.

Section 10. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Agreement by electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

 

4



--------------------------------------------------------------------------------

Section 11. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS
CONFLICTS OF LAW PRINCIPLES THAT WOULD PROVIDE FOR THE APPLICATION OF THE LAW OF
ANY OTHER JURISDICTION.

Section 12. Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 13. Relationship of Parties; No Third Party Beneficiaries. Nothing in
this Agreement shall be construed to alter the existing debtor-creditor
relationship between the Note Parties and the Holders or the Trustee. This
Agreement is not intended, nor shall it be construed, to create a partnership or
joint venture relationship between or among any of the parties hereto. No person
other than a party hereto is intended to be a beneficiary hereof and no person
other than a party hereto shall be authorized to rely upon or enforce the
contents of this Agreement.

Section 14. Entire Agreement; Modification of Agreement; Verbal Agreements Not
Binding. This Agreement constitutes the entire understanding of the parties with
respect to the subject matter hereof, and supersedes all other discussions,
promises, representations, warranties, agreements and understandings between the
parties with respect thereto. This Agreement may not be modified, altered or
amended except by an agreement in writing signed by a duly authorized
representative of each Note Party and Holders holding a majority of principal
amount of the outstanding 2022 Notes held by Holders that are parties hereto as
of the date of any such modification, alteration or amendment to this Agreement.

Section 15. Non-Waiver of Default. Neither this Agreement nor any forbearance
hereunder shall be deemed a waiver of or consent to the Cross Default or to any
other Default or Event of Default or any other term or provision of the 2022
Indenture. Each of the Note Parties acknowledges that the Trustee and the
Holders have made no representations as to what actions, if any, they will take
after the Forbearance Period, and the Trustee and each Holder reserves any and
all rights, remedies, and claims it has (after giving effect hereto) with
respect to the Interest Default and each other Default or Event of Default that
may occur.

Section 16. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

Section 17. Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect, and any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable, in each
case, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party hereto. Upon any such determination of invalidity, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

Section 18. Release. EACH OF THE NOTE PARTIES, ON ITS OWN BEHALF AND ON BEHALF
OF ITS SUCCESSORS AND ASSIGNS (EACH OF THE FOREGOING, COLLECTIVELY, THE
“RELEASING PARTIES”), HEREBY ACKNOWLEDGES AND STIPULATES THAT AS OF THE DATE OF
THIS AGREEMENT, NONE OF THE RELEASING

 

5



--------------------------------------------------------------------------------

PARTIES HAS ANY CLAIMS, CAUSES OF ACTION, DEMANDS OR LIABILITIES OF ANY KIND
WHATSOEVER, WHETHER DIRECT OR INDIRECT, FIXED OR CONTINGENT, LIQUIDATED OR
UNLIQUIDATED, DISPUTED OR UNDISPUTED, KNOWN OR UNKNOWN, AGAINST, OR ANY GROUNDS
OR CAUSE FOR REDUCTION, MODIFICATION, SET ASIDE OR SUBORDINATION OF THE
INDEBTEDNESS, IN EACH CASE WHICH ARISE OUT OF OR ARE RELATED TO THE 2022 NOTES
OR THE 2022 INDENTURE (BUT, FOR THE AVOIDANCE OF DOUBT, EXCLUDING CLAIMS, CAUSES
OF ACTION, DEMANDS OR LIABILITIES ARISING OUT OF, OR RELATED TO, THIS AGREEMENT)
(EACH, A “RELEASED CLAIM”) AGAINST THE HOLDERS OR AGAINST ANY OF THE AFFILIATES,
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS, OR REPRESENTATIVES OF ANY OF
THE FOREGOING, (EACH OF THE FOREGOING, COLLECTIVELY, THE “RELEASED PARTIES”). IN
PARTIAL CONSIDERATION FOR THE AGREEMENT OF THE HOLDERS PARTY HERETO TO ENTER
INTO THIS AGREEMENT, EACH OF THE RELEASING PARTIES HEREBY UNCONDITIONALLY WAIVES
AND FULLY AND FOREVER RELEASES, REMISES, DISCHARGES AND HOLDS HARMLESS THE
RELEASED PARTIES FROM ANY AND ALL RELEASED CLAIMS, WHICH ANY OF THE RELEASING
PARTIES HAS OR MAY ACQUIRE IN THE FUTURE RELATING IN ANY WAY TO ANY EVENT,
CIRCUMSTANCE, ACTION OR FAILURE TO ACT AT ANY TIME ON OR PRIOR TO THE
FORBEARANCE EFFECTIVE DATE, SUCH WAIVER, RELEASE AND DISCHARGE BEING MADE WITH
FULL KNOWLEDGE AND UNDERSTANDING OF THE CIRCUMSTANCES AND EFFECTS OF SUCH
WAIVER, RELEASE AND DISCHARGE, AND AFTER HAVING CONSULTED LEGAL COUNSEL OF ITS
OWN CHOOSING WITH RESPECT THERETO. THIS PARAGRAPH IS IN ADDITION TO ANY OTHER
RELEASE OF ANY OF THE RELEASED PARTIES BY THE RELEASING PARTIES AND SHALL NOT IN
ANY WAY LIMIT ANY OTHER RELEASE, COVENANT NOT TO SUE OR WAIVER BY THE RELEASING
PARTIES IN FAVOR OF THE RELEASED PARTIES.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

EXECUTION VERSION

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

NOTE PARTIES MEMORIAL PRODUCTION PARTNERS GP LLC By:  

/s/ Robert L. Stillwell, Jr.

Name:   Robert L. Stillwell, Jr. Title:   Chief Financial Officer MEMORIAL
PRODUCTION PARTNERS LP By:   Memorial Production Partners GP LLC   its general
partner By:  

/s/ Robert L. Stillwell, Jr.

Name:   Robert L. Stillwell, Jr. Title:   Chief Financial Officer MEMORIAL
PRODUCTION FINANCE CORPORATION By:  

/s/ Robert L. Stillwell, Jr.

Name:   Robert L. Stillwell, Jr. Title:   Chief Financial Officer MEMP SERVICES
LLC MEMORIAL PRODUCTION OPERATING LLC By:   Memorial Production Partners LP,  
its sole member By:   Memorial Production Partners GP LLC,   its general partner
By:  

/s/ Robert L. Stillwell, Jr.

Name:   Robert L. Stillwell, Jr. Title:   Chief Financial Officer

[Signature Page to the 2022 Notes Forbearance]



--------------------------------------------------------------------------------

EXECUTION VERSION

 

MEMORIAL ENERGY SERVICES LLC MEMORIAL MIDSTREAM LLC BETA OPERATING COMPANY, LLC
COLUMBUS ENERGY, LLC RISE ENERGY OPERATING, LLC WHT ENERGY PARTNERS LLC By:  
Memorial Production Operating LLC,   its sole member By:   Memorial Production
Partners LP,   its sole member By:   Memorial Production Partners GP LLC,   its
general partner By:  

/s/ Robert L. Stillwell, Jr.

Name:   Robert L. Stillwell, Jr. Title:   Chief Financial Officer RISE ENERGY
MINERALS, LLC RISE ENERGY BETA, LLC By:   Rise Energy Operating, LLC,   its sole
member By:   Memorial Production Operating LLC,   its sole member By:   Memorial
Production Partners LP,   its sole member By:   Memorial Production Partners GP
LLC,   its general partner By:  

/s/ Robert L. Stillwell, Jr.

Name:   Robert L. Stillwell, Jr. Title:   Chief Financial Officer WHT CARTHAGE
LLC By:   WHT Energy Partners LLC,   its sole member By:   Memorial Production
Operating LLC,   its sole member By:   Memorial Production Partners LP,   its
sole member By:   Memorial Production Partners GP LLC,   its general partner By:
 

/s/ Robert L. Stillwell, Jr.

Name:   Robert L. Stillwell, Jr. Title:   Chief Financial Officer

[Signature Page to the 2022 Notes Forbearance]



--------------------------------------------------------------------------------

SAN PEDRO BAY PIPELINE COMPANY By:  

/s/ Robert L. Stillwell, Jr.

Name:   Robert L. Stillwell, Jr. Title:   Chief Financial Officer

[Signature Page to the 2022 Notes Forbearance]



--------------------------------------------------------------------------------

HOLDERS BRIGADE CAPITAL MANAGEMENT LP, on behalf of funds and accounts managed
by it By:  

/s/ Scott Hoffman

Name:   Scott Hoffman Title:   Senior Analyst Principal Amount of 2022 Notes
held: $             CITADEL EQUITY FUND LTD By: Citadel Advisors LLC, its
Portfolio Manager By:  

/s/ Christopher L. Ramsay

Name:   Christopher L. Ramsay Title:   Authorized Signatory Principal Amount of
2022 Notes held: $             FIR TREE INC (on behalf of certain investment
Funds under management) By:  

/s/ Evan Lederman

Name:   Evan Lederman Title:   Authorized Signatory Principal Amount of 2022
Notes held: $             FRANKLIN ADVISERS, INC., as investment manager on
behalf of certain funds and accounts By:  

/s/ Glenn Voyles

Name:   Glenn Voyles Title:   VP – Director of Portfolio Management Principal
Amount of 2022 Notes held: $             NNIP GLOBAL HIGH YIELD By:  

/s/ Timothy Dowling

Name:   Timothy Dowling Title:   Lead PM, Global High Yield Principal Amount of
2022 Notes held: $            

[Signature Page to the 2022 Notes Forbearance]